IN THE DISTRICT COURT OF APPEAL
                                           FIRST DISTRICT, STATE OF FLORIDA

WILLIAM HENRY THOMAS, III,                 NOT FINAL UNTIL TIME EXPIRES TO
                                           FILE MOTION FOR REHEARING AND
      Appellant,                           DISPOSITION THEREOF IF FILED

v.                                         CASE NO. 1D14-5544

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed April 28, 2016.

An appeal from the Circuit Court for Duval County.
James H. Daniels, Judge.

Nancy A. Daniels, Public Defender, and Mark Graham Hanson, Assistant Public
Defender, Tallahassee, for Appellant, and Appellant, pro se.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      This appeal is brought under Anders v. California, 386 U.S. 738, 87 S. Ct.

1396, 18 L.Ed. 2d 493 (1967). Upon review of the record, we find no preserved

error warranting reversal. We affirm Appellant’s judgment and sentence.
      However, a review of the record reveals a possible sentencing error

concerning the court’s assessment of $100 in sheriff’s investigative costs imposed

pursuant to section 938.27, Florida Statutes (2010), as the court did not orally

pronounce the discretionary cost at the sentencing hearing. Mills v. State, 177 So.

3d 984, 988 (Fla. 1st DCA 2015) (holding that the trial court erred in imposing the

$100 sheriff’s investigative cost “without notice or hearing and without

specifically identifying it at sentencing”); Lippwe v. State, 152 So. 3d 782, 783

(Fla. 1st DCA 2014) (ruling that investigative fees pursuant to section 938.27(1),

Florida Statutes, “must be requested on the record by the appropriate agency”);

Kirkland v. State, 106 So. 3d 4, 4-5 (Fla. 1st DCA 2013) (holding that “the trial

court should have orally pronounced the $100 investigative cost, as it is a

discretionary cost and not a mandatory cost”). Because appellant did not preserve

the error either by objecting during imposition of the sentence or by filing a motion

to correct sentencing errors, this Court must affirm. See Ramos v. State, 156 So. 3d

591 (Fla. 1st DCA 2015). We do so without prejudice to appellant’s right to file an

appropriate post-conviction motion to correct any unpreserved sentencing errors.

See id.; see also Collando-Pena v. State, 141 So. 3d 229 (Fla. 1st DCA 2014)

(affirming appellant’s judgment and unpreserved sentencing error “without

prejudice to his right to seek timely collateral relief”).

      AFFIRMED.

                                            2
LEWIS and WINOKUR, JJ., CONCUR; SWANSON, J., CONCURS IN RESULT
ONLY.




                              3